DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered. 

Response to Amendment
Applicant filed a response, amended claim 1, and cancelled claims 10 on 09/09/2022. 

Response to Arguments
Applicant’s arguments are primarily directed towards the newly amended limitations of claim 1. The revised rejection below addresses the new subject matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 4-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland (WO 2015/200201) in view of “Rafts, Skirts and Brims!” (available on 09/06/2016) and FrantzDale (PG-PUB 2018/0085994).   
Regarding claim 1, Rolland teaches a method of making a three-dimensional object, this method comprising: 
(a) providing a carrier plate and an optically transparent member having a build surface, said carrier plate and said build surface defining a build region therebetween (Page 17, Ln 28- Page 18, Ln 7), with said build surface having a polymerizable liquid thereon (Page 21, Ln 28- Page 2, Ln 2) and
(b) producing an object on said carrier plate by irradiating said build region with light through said optically transparent member (Page 46, Ln 1-10) and also advancing said carrier plate and said build surface away from one another while maintaining a continuous liquid interface between said carrier plate and the object, wherein the object comprises a growing intermediate object (Page 97, Ln 15- Page 98, Ln 10), wherein:
(i) said object includes a carrier plate contact segment, said contact segment
including an edge portion (Figure 1).

Rolland does not explicitly teach (ii) said object further comprises a lip support extending from said contact segment edge portion outward from said contact segment, with said lip support formed on said carrier plate and at least partially surrounding said contact segment, wherein said lip support is configured to inhibit peeling of said intermediate object from said carrier plate during advancing of said carrier plate away from the said build surface and said object comprises a tapered shape with a cross sectional area adjacent said carrier platform that is smaller than at least one cross sectional area away from said carrier platform. 

	“Rafts, Skirts and Brims!” teaches an additive manufactured product comprising of a three dimensional body portion further comprising a brim (i.e., lip support) extending from a contact segment edge portion with said lip support formed on said a print bed and surrounding the contact segment (Figure- Brim). “Rafts, Skirts and Brims!” teaches the brim is used to stabilize printed objects and help delicate areas of printed objects stay connected to the print bed (i.e., enhance print bed adhesion) (Page 2 and 3).
Both Rolland and “Rafts, Skirts and Brims!” teach a process of additive manufacturing an object to a print surface. It would have been obvious to improve the process of Rolland with the brim of “Rafts, Skirts and Brims!” to improve print bed adhesion and stabilize printed objects to the carrier plate, as taught by “Rafts, Skirts and Brims!” 

	While Rolland in view of “Rafts, Skirts and Brims!” does not explicitly teach the lip support is configured to inhibit peeling of said intermediate object from said carrier plate during advancing of said carrier plate away from said build surface, given that the lip support of  Rolland in view of “Rafts, Skirts and Brims!” is identical to the instant lip support, the lip support of Rolland in view of “Rafts, Skirts and Brims!” would be capable of performing in the same manner, thereby inhibiting peeling during advancing of said carrier plate away from said build surface. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

	FrantzDale teaches a process of additive manufacturing an object comprising a tapered shape with a cross sectional area adjacent said carrier platform that is smaller than at least one cross sectional area away from said carrier platform (Figure 1B and [0024]).

	Both Rolland and FrantzDale teach additive manufacturing. It would have been obvious to one of ordinary skill in the art to substitute the printed article of Rolland with the printed article of FrantzDale, a functionally equivalent additive manufactured article. 

	Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale does not teach the cross-sectional area of the object adjacent the carrier platform (i.e., the cross-sectional area of the final product and the brim) is smaller than at least one cross sectional area away from said carrier platform. However, a mere change in size or shape of the printed article without any new or unexpected results would have been obvious to one of ordinary skill in the art. Therefore, a mere change in size or shape of the printed article of Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale  such that the cross-sectional area of the object is greater away than the cross-sectional area adjacent the carrier platform would not present any new or unexpected results compared to printing the article of Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale and, therefore, would have been obvious to one of ordinary skill in the art. 

	Regarding claim 2, Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale teaches the process as applied to claim 1, wherein said object is flexible (Rolland, Page 56, Ln 1-10). 

	 Regarding claim 4, Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale teaches the process as applied to claim 1, wherein said lip support is configured to inhibit peeling of said intermediate object from said carrier plate (“Rafts, Skirts and Brims!”  Page 3). 

	While Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale does not explicitly teach the lip support is configured to inhibit peeling of said intermediate object from said carrier plate during intermittent pumping of said carrier plate towards the build surface, given that the lip support of Rolland in view of “Rafts, Skirts and Brims!” is identical to the instant lip support, the lip support of Rolland in view of “Rafts, Skirts and Brims!” would be capable of performing in the same manner, thereby inhibiting peeling during intermittent pumping of said carrier plate towards said build surface. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).

	Regarding claim 5, Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale teaches the process as applied to claim 1, wherein the average circumference of said object increases at least once over time during said producing step (FrantzDale, Figure 1B).  

Regarding claim 6, Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale teaches the process as applied to claim 1, further comprising the part is removed from the print stage, rinsed with hexanes, and placed into an oven (Rolland, Page 99, Ln 22- Page 100, Ln 10). 

	While Rolland does not explicitly teach the intermediate object is cured when disposed in the oven, given the light-polymerizable and heat-polymerizable monomers and the process of performing heating at a temperature of 120 degrees Celsius taught by Rolland are identical to Applicant’s light-polymerizable and heat-polymerizable monomers and the process of performing heating in the oven between 70 degrees Celsius to 150 degrees Celsius [0078]-[0081], the oven heating step of Rolland would have further cured the intermediate object. 

	Regarding claim 7, Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale teaches the process as applied to claim 1, further comprising the step of separating the lip support from said object after said producing step (b) (“Rafts, Skirts, and Brims!” Page 4). 

	Regarding claim 8, Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale teaches the process as applied to claim 1, wherein said three-dimensional object is elastomeric (Rolland, Page 60, Ln 18- Page 61, Ln 10).  

	Regarding claim 9, Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale teaches the process as applied to claim 1, wherein at least a portion of both said intermediate object and said three-dimensional object is in the configuration of a lattice (Rolland, Page 58, Ln 14-27). 

Regarding claim 11, Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale teaches the process as applied to claim 1, wherein producing step is at least partially carried out in a vertical reciprocation (driving the carrier and build surface away from and then back towards one another) (i.e., reciprocal operating mode), particularly during pauses in irradiation, can serve to enhance the filling of the build region with the polymerizable liquid, apparently by pulling polymerizable liquid into the build region (Rolland, Page 98, Ln 14-31 and Page 30, Ln 1-9). 

	Regarding claim 12, Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale teaches the process as applied to claim 1, wherein said producing step (b) comprises a light polymerization step (Rolland, Page 3, Ln 4-17). 

	Regarding claim 13, Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale teaches the process as applied to claim 1, wherein said optically transparent member is semipermeable (i.e., permeable) to an inhibitor of polymerization (Rolland, Page 17, Ln 27-Page 18, Ln 12). 

	Regarding claim 14, Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale teaches the process as applied to claim 1, wherein said producing step (b) is carried out by bottom-up stereolithography (Rolland, Page 45, 17-20).  

	Regarding claim 15, Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale teaches the process as applied to claim 1, wherein said producing step (b) is carried out by continuous liquid interface production (Rolland, Page 2, Ln 29- Page 3, Ln 3). 

	Regarding claim 16, Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale teaches the process as applied to claim 1, wherein said polymerizable liquid is comprised of: light polymerizable monomers that can participate in forming an intermediate object by stereolithography (Rolland, Page 3, Ln 4-17).  
	
	Regarding claim 17, Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale teaches the process as applied to claim 16, wherein said light-polymerizable monomers comprise reactive end groups of acrylate acrylics, methacrylics, acrylamides, styrenics, olefins, halogenated olefins (Rolland, Page 33, Ln 16-20).

Regarding claim 18, Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale teaches the process as applied to claim 16, wherein said polymerizable liquid is comprised of heat-polymerizable monomers and/or prepolymers, wherein said monomers and/or prepolymers comprises reactive end groups selected from: epoxy/amine,  epoxy/hydroxyl, oxetane/amine, oxetane/alcohol, isocyanate/hydroxyl, isocyanate/amine, isocyanate/carboxylic acid, cyanate ester, anhydride/amine, amine/carboxylic acid, amine/ester, hydroxyl/carboxylic acid, hydroxyl/acid chloride, amine/acid chloride, vinyl/SiH, Si-Cl/hydroxyl, Si-Cl/amine, hydroxyl/aldehyde, amine/aldehyde, hydroxymethyl or alkoxymethyl amide/alcohol, aminoplast, alkyne/azide, click chemistry reactive groups, alkene/sulfur, alkene/thiol, alkyne/thiol, hydroxyl/halide, isocyanate/water, Si-OH/hydroxyl, Si-OH/water, Si-OH/Si-H, Si-OH/Si-OH, perfluorovinyl, diene/dienophiles, olefin metathesis polymerization groups, olefin polymerization groups for Ziegler-Natta catalysis, and ring opening polymerization groups, and mixtures thereof (Rolland, Page 34, Ln 8-24).

Regarding claim 19, Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale teaches the process as applied to claim 1, irradiating the build region with light to form a solid polymer scaffold from the first component and concurrently with or subsequent to the irradiating step, solidifying and/or curing (e.g., further reacting, polymerizing, or chain extending) the second solidifiable or reactive component in the three-dimensional intermediate to form the three-dimensional object (RollandPage 3, Ln 4-19), wherein said polymerizable liquid comprises a light-polymerizable component that degrades after light polymerization thereof and forms a constituent necessary for a curing step (d) (Rolland, Page 36, Ln 25- Page 37, Ln 5). 

	
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Rolland (WO 2015/200201) in view of “Rafts, Skirts and Brims!” (available on 09/06/2016) and FrantzDale (PG-PUB 2018/0085994), as applied to claim 1, in further view of “Issues with detaching brim/general suggestions” (Ultimaker: Community of 3D Printing Experts, September 15, 2015). 
	Regarding claim 24, Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale teaches the process as applied to claim 1. 
	Rolland in view of “Rafts, Skirts and Brims!” and FrantzDale does not teach said growing intermediate object comprises a first side and a second side, and said lip support extends from said contact segment edge portion on said first side outward from said contact segment and does not extend outward on said second side. 
	“Issues with detaching brim/general suggestions” teaches printing an article with a brim in the form of small ears to prevent sharp corners from the printed article from lifting. “Issues with detaching brim/general suggestions” teaches the printed article comprises a first side and a second side, and said lip support extends from said contact segment portion on said first side outward from said contact segment and does not extend outward on a second side. 

    PNG
    media_image1.png
    676
    1201
    media_image1.png
    Greyscale


	Both Rolland in view of “Rafts, Skirts and Brims!,” FrantzDale and “Issues with detaching brim/general suggestions” teaches a process of additive manufacturing an article comprising a brim. It would have been obvious to one of ordinary skill in the art to substitute the printed article of Rolland with the article of “Issues with detaching brim/general suggestions,” a functionally equivalent printed article comprising a brim. 
One of ordinary skill in the art would have been motivated to substitute a brim encompassing the entire printed article as taught by “Rafts, Skirts and Brims!” with small ears in areas prone to lifting as taught by “Issues with detaching brim/general suggestions,” a functionally equivalent brim. 
 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANA C PAGE/Examiner, Art Unit 1745